DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-48 are pending. Claims 27-48 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26, in the reply filed on 08/29/2022 is acknowledged.

Claim Objections
Claims 1, 12 and 13 are objected to because of the following informalities:  
Claim 1, line 7: “stream” should be deleted.
Claim 12, line 3: “in” should be deleted.
Claim 12, line 5: a period should be added to the end of the line. 
Claim 13, line 3: “a” should be added before “fourth heat exchanger”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear for reciting “no streams are dehydrated prior to feeding into the absorber column” because it is unclear if “dehydrated” is meant to be interpreted as any removal of water or if “dehydrated” is limited to certain dehydration processes such as those involving absorption or adsorption. The specification discloses that water is usually removed from a feed stream using dehydration process, typically achieved using glycol dehydration or solid desiccant dehydration, and further discloses that most preferably, no streams are dehydrated prior to feeding into the absorber column. However, figure 1 and the specification clearly illustrate and disclose passing the feed stream to a scrubber 504 which allowed separation of water into a first bottoms prior to passing an overhead stream from the scrubber into the absorber column 506. As there are no other figures that illustrate a different embodiment in which no streams are dehydrated/separated from water prior to the absorber column, it remains unclear if the scrubber is to be considered a dehydration step covered by the claim language. The Examiner notes that if claim 3 is to be considered to exclude all dehydration processes/steps that remove water from a stream, then most likely the drawings would be objected to for failing to show a certain structural detail described in the specification and claimed that is essential for proper understanding of the disclosed invention. For purposes of examination, the limitation “no streams are dehydrated prior to feeding into the absorber column” will be interpreted as being directed to absorption and adsorption dehydration as described in the background section of the Applicant’s specification. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 21-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markbreiter et al. (U.S. Patent No. 4,252,548).
In regards to claim 1, Markbreiter discloses a system for removing carbon dioxide from methane-containing gases comprising methane, water and carbon dioxide, comprising a series of separators that produce a methane stream, a water stream and a carbon dioxide stream, wherein the separators comprise a absorber column 19 which utilizes a methanol stream as an absorber (col. 3, line 50 to col. 4, line 58; Figure). 
The Examiner notes that the claims are directed to apparatus claims that covers a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art teaches all the structural limitations of the claim. See MPEP 2114. 
In this instance, Markbreiter discloses all of the structural limitations of the claim including a series of separators comprising an absorber column that is capable and functions to produce the claimed streams and uses a methanol stream as an absorber. Therefore, Markbreiter is considered to disclose each and every structural limitation of the claim and the claimed system is anticipated. 
Alternatively, Markbreiter does not appear to explicitly disclose that the methane stream 22 is substantially free of water and the one or more acid gases, wherein “substantially free” is defined by the specification as comprising less than 0.2% of a component. 
Markbreiter discloses an example in which the methane leaving gas comprises no water and 2.1 vol% carbon dioxide. However, Markbreiter discloses that the system separates carbon dioxide and water from the feed stream, teaches that substantially all the water is removed and teaches that the system and process may be controlled such that the carbon dioxide content in the product gas can be lower (col. 2, line 56-65; col. 3, lines 50-58; col. 7, lines 6-17). Markbreiter is therefore considered to reasonably suggest that the system is capable of being operated in a manner that would allow for a methane stream substantially free of water and carbon dioxide, and may have carbon dioxide content less than the exemplified 2.1 vol%. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to operate the system of Markbreiter in a manner to achieve a methane stream substantially free of water and carbon dioxide by using higher pressures in the scrubbing column, lowering the content of residual carbon dioxide in the methanol recycled to the scrubbing column, and/or lowering the temperature of the methanol recycled to the column to lower the carbon dioxide content of the product gas as taught by Markbreiter (col. 7, lines 6-17). 

In regards to claims 2-3, Markbreiter does not dehydrate the feed stream prior to feeding into the series of separators or the absorber column (Figure). 

In regards to claim 4, Markbreiter discloses a structurally equivalent absorber column that uses methanol as an absorber and therefore the column 19 is considered to be capable of simultaneously separating water and carbon dioxide from methane in the absorber column similarly as claimed, wherein the overhead stream from column 19 is the claimed treated methane stream. 

In regards to claims 5-6, Markbreiter discloses that a carbon dioxide stream may only have trace hydrocarbons which reasonably suggests a carbon dioxide stream substantially free of methane or less than 1 % of the methane from the feed stream (col. 5, lines 53-55). 

In regards to claim 8, Markbreiter discloses a first heat exchanger 14 which cools the feed stream and condenses the water in the feed stream, and a first separator 16 downstream of the first heat exchanger to separate the cooled feedstream into a first overhead stream 18 and a first bottoms stream 17, wherein in the first bottoms stream is a first waste water stream (col. 3, lines 50-63; Figure). 

In regards to claims 21-22, Markbreiter does not appear to disclose an amine treatment or membrane being used to remove water or carbon dioxide (Figure). 

In regards to claim 23, Markbreiter discloses an example of a landfill gas that has 1.1% other hydrocarbons than methane (col. 5, lines 56-68). Markbreiter further discloses that the contents of land fill gas can vary due to the differences in methane and carbon dioxide content (col. 1, line 61 to col. 2, line 2). It would therefore be obvious for one having ordinary skill in the art that the system would be capable of being operated with a landfill gas that contains less than 1% of hydrocarbons heavier than methane since Markbreiter teaches an example of 1.1% which is close to 1% and teaches that the contents of the landfill gas can change and the system is applicable to gas mixtures containing at least 50% methane and at least 5% carbon dioxide, with no limitations on the content of heavier hydrocarbons. 

In regards to claims 24 and 26, the Examiner notes that the claims are directed to apparatus claims that covers a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art teaches all the structural limitations of the claim. 
In this instance, Markbreiter discloses all of the structural limitations of the claim including a series of separators comprising an absorber column that is capable and functions to produce the claimed streams and uses a methanol stream as an absorber. Therefore, Markbreiter is considered to disclose each and every structural limitation of the claim and the claimed system is anticipated. The manner of operating the device to achieve intended results does not differentiate the claimed system from the prior art and therefore the subject matter of claims 24 and 26 is not given patentable weight in regards to the system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markbreiter et al. (U.S. Patent No. 4,252,548) as applied to claim 1 above, and further in view of Yearout (U.S. Patent No. 4,158,556).
In regards to claim 7, Markbreiter discloses that the feed stream may comprises nitrogen and that the methane stream comprises nitrogen (col. 5, lines 56 to 68). 
Markbreiter does not appear to explicitly disclose that the system comprises means for further processing to remove nitrogen from the methane, and that the methane stream is not processed further to remove water or acid gas prior to being processed to remove nitrogen. 
However, Yearout, directed to nitrogen methane separation, teaches a system and process comprising subjecting a feed gas to methanol absorption to remove carbon dioxide in an absorber unit and to produce a feed stream substantially free of carbon dioxide, and processing the feed stream substantially free of carbon dioxide in a fractionation column 34 to separate nitrogen from methane (col. 5, lines 14-68). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the system of Markbreiter to include a means for processing the methane stream to separate nitrogen from methane as taught by Yearout because both Markbreiter and Yearout both disclose obtaining streams comprising methane and nitrogen by first removing carbon dioxide by methanol absorption, Yearout teaches that overhead methane streams may be further separated in a fractionation column and teaches a known technique and means in the art, and this merely involves applying a known technique and means in the art to separate nitrogen from methane to another known system and process to yield predictable results. 

Allowable Subject Matter
Claims 9-20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses the claimed system as recited in claim 9. Specifically, no prior art discloses or reasonably suggests the claimed configuration of separators and splitter, wherein the separators and splitter are configured to receive and separate certain streams from other separation units as claimed. 
The closest prior art of record is Markbreiter et al. (U.S. Patent No. 4,252,548). Markbreiter discloses a system for removing carbon dioxide from methane-containing gases comprising methane, water and carbon dioxide, comprising a series of separators that produce a methane stream, a water stream and a carbon dioxide stream, wherein the separators comprise a absorber column 19 which utilizes a methanol stream as an absorber (col. 3, line 50 to col. 4, line 58; Figure). Markbreiter discloses a first separator 16,  a second separator which is an absorber column 19, a third separator 29 that separates a bottom stream from the second separator, a fourth separator 35 that separates a bottom stream from the third separator, a fifth separator 41 that separates a bottom stream from the fourth separator, and a sixth separator 47 that separates a bottom stream from the fifth separator (col. 4, line 5 to col. 5, line 55; Figure). 
Markbreiter differs from the system of claim 9 in that the separators of Markbreiter are configured in a different manner and do not receive the same overhead or bottom streams as recited in the claim. As such, the subject matter of claim 9 is indicated as being allowable of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772